Citation Nr: 0023162
Decision Date: 08/30/00	Archive Date: 11/03/00

DOCKET NO. 97-32 437               DATE AUG 30, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Baltimore, Maryland

THE ISSUE 

Entitlement to a compensable rating for bilateral hearing loss.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD 

D. M. Casula, Associate Counsel

INTRODUCTION

The veteran had active service from September 1942 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board)
from an August 1997 rating decision of the Baltimore, Maryland
Regional Office (RO) of the Department of Veterans Affairs (VA)
which granted service connection and a noncompensable rating for
deafness, effective from March 3, 1996. In September 1999 this
matter came before the Board and was remanded to the RO, for
consideration of new regulations for evaluating diseases of the ear
that became effective on June 10, 1999.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. A February 1996 VA audiological evaluation showed that the
veteran's hearing loss was manifested by average pure tone
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 63 decibels
in the right ear and 50 decibels in the left ear, with speech
discrimination ability of 90 percent in the right ear and 92
percent in the left ear on examination by the VA; the clinical
findings correspond to level III and level I hearing acuity in the
right ear and left ear, respectively.

3. On VA examination in July 1997 the veteran's hearing loss was
manifested by average pure tone thresholds at 1,000, 2,000, 3,000,
and 4,000 Hertz of 73 decibels in the right ear and 55 decibels in
the left ear, with speech discrimination ability of 92 percent in
the right ear and 90 percent in the left ear on examination by the
VA; the clinical findings correspond to level II and level II
hearing acuity in the right ear and left ear, respectively.


2 - 

4. On VA examination in June 1998 the veteran's hearing loss was
manifested by average pure tone thresholds at 1,000, 2,000, 3,000,
and 4,000 Hertz of 68 decibels in the right ear and 57 decibels in
the left ear, with speech discrimination ability of 94 percent in
the right ear and 92 percent in the left ear on examination by the
VA; the clinical findings correspond to level II and level I
hearing acuity in the right ear and left ear, respectively.

5. Under the revised rating criteria, on VA examination in June
1998 the veteran's bilateral hearing loss was manifested by Level
V hearing in the right ear and Level I hearing in the left ear.

6. The veteran' service-connected bilateral hearing loss has not
presented such an exceptional or unusual disability picture, with
either marked interference with employment or frequent periods of
hospitalization, as to render impractical the application of the
regular schedular standards.

CONCLUSION OF LAW

The veteran's bilateral hearing loss is not compensable, according
to either the old or the revised regulatory criteria. 38 U.S.C.A.
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 3.321(b), 4.1, 4.2,
4.85, 4.86, 4.87, Diagnostic Code 6100 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In March 1996, the veteran's claim for service connection for
hearing loss was received. He essentially contended that he had
bilateral hearing lose; due to acoustic trauma in service.

3 -

In a letter dated in August 1996 the veteran reported on the
treatment he received for his bilateral hearing loss starting in
the early 1950's. Included with the letter was a February 1996 VA
audiological evaluation which revealed pure tone thresholds, in
decibels, at 1000, 2000, 3000, and 4000 Hertz as follows: 55, 55,
70, and 70 in the right ear, for an average of 63, and 30, 40, 65,
and 65 in the left ear, for an average of 50. Speech recognition
scores using the Maryland CNC Test were 90 percent in the right ear
and 92 percent in the left ear.

The veteran also submitted a letter dated in June 1996, from J.
Michael Canary, ACA, BC-HIS, who indicated that in May 1996 the
veteran underwent an audiometric and otometric hearing aid
evaluation, and puretone thresholds revealed a moderate to
moderately severe hearing loss in the right ear and essentially
moderate loss in the left ear.

Received in August 1996 was a letter from Elise Leavenworth
Guttridge, M.A., CCC-A in which it was noted that testing conducted
in January 19921 showed that the veteran had a 68 percent hearing
loss in the right ear and a 41 percent hearing loss in the left
ear, and that he required two hearing aids.

Received in August 1996 was a report of an audiogram conducted al.
Bowie Hearing Center, in December 1991, which showed pure tone
thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz as
follows: 55, 55, 75, and 80 in the right ear and 30, 35, 50, and 55
in the left. Speech recognition scores were 92 percent in the right
ear and 92 percent in the left. A report of an audiogram conducted
in July 1992 showed pure tone thresholds, in decibels, at 1000,
2000, 3000, and 4000 Hertz as follows: 60, 55, 75, and 75 in the
right ear and 40, 40, 65, and 70 in the left. Speech recognition
scores were 100 percent in the right ear and 100 percent in the
left. A report of an audiogram conducted in January 1993 showed
pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000
Hertz as follows: 60, 60, 75, and 70 in the right ear and 40, 40,
65, and 65 in the left. A report of an audiogram conducted in May
1996 showed pure tone thresholds, at 1000, 2000, 3000, and 4,000
Hertz as follows: 65, 65, 75, and 80 in the right ear and 50, 50,
60, and 65 in the left. Speech recognition scores were 92 percent
in the right ear and 88 percent in the left.

- 4 - 

Also received in August 1996 was a report of a Beltone audiogram
conducted in August 1979, which showed an average of 48 for pure
tone thresholds in the right ear and an average of 35 for pure tone
thresholds in the left. A report of a Beltone audiogram conducted
in May 1985 showed an average of 62 for pure tone thresholds in the
right ear and an average of 25 in the left. A report of a Beltone
audiogram conducted in August 1990 showed an average of 58 for pure
tone thresholds in the right ear and an average of 30 in the left
ear.

On VA examination in July 1997, the veteran reported gradual
hearing loss, in the right ear more than the left. An audiological
evaluation revealed pure tone thresholds, in decibels, at 1000,
2000, 3000, and 4000 Hertz as follows: 70, 65, 80, and 80, for an
average of 73 in the right ear; and 40, 45, 60, and 75 for an
average of 55 in the left ear. Speech recognition scores using the
Maryland CNC Test were 92 percent in the right ear and 90 percent
in the left ear. The test results revealed a moderately severe to
severe mixed hearing loss in the right ear, at 500 to 4000 Hertz,
and a mild to severe sensorineural hearing loss in the left ear at
500 to 4000 Hertz. The diagnosis was bilateral sensorineural
hearing loss.

By rating action in August 1997 the RO granted service connection
and a noncompensable rating for deafness, effective from March 3,
1996.

In a notice of disagreement dated in September 1997 the veteran's
representative noted a discrepancy between the pure tone decibel
loss reported in the VA examination conducted in February 1996 and
the VA examination conducted in July 1997 and requested that
another examination be scheduled to determine the degree of the
veteran's hearing disability. The representative indicated that the
examiner's comments on VA examination in July 1997 indicated a
greater degree of disability than that reflected by a 0 percent
evaluation. It was also noted that the veteran needed bilateral
hearing aids. His wife reported that the veteran frequently could
not hear her when she was speaking to him in the same room. It was
noted that it was most effective if the veteran faced a person who
was speaking so that he

5 - 

could compensate for his hearing loss by lip reading. The
representative requested that the veteran's claim be considered
under 38 C.F.R. 3.321(b).

In January 1998 the veteran's representative submitted a copy of
the VA audiological evaluation findings that were reported on the
July 1997 VA examination report.

On VA examination in June 1998 it was noted that the veteran wore
hearing aids in both ears. He reported having hearing loss since
1943 when he was exposed to loud noise during service. An
audiological evaluation revealed pure tone thresholds, in decibels,
at 1000, 2000, 3000, and 4000 Hertz as follows: 65, 60, 75, and 75
for an average of 68 in the right ear; and 45, 50, 65, and 70 for
an average of 57 in the left ear. Speech recognition scores using
the Maryland CNC Test were 94 percent in the right ear and 92
percent in the left ear. The diagnosis was moderately severe to
severe mixed hearing loss in the right ear and moderate to
moderately severe hearing loss in the left ear, primarily
sensorineural. The examiner noted that the veteran's hearing loss
was stable since July 1997.

In an August 1998 statement the veteran's representative requested
that the RO consider whether an extraschedular evaluation under 38
C.F.R. 3.321(b) was appropriate.

Received in August 1998 was a statement from the veteran in which
he claimed that he had several medical problems and had been taken
to the hospital by an ambulance many times. He claimed that when
his hearing aids were removed, the hospital staff could not
communicate with him. He reported that there were many times when
his wife had heard questions by a physician, and then his answer,
and she was fortunately there to correct his answers. He indicated
that if she were not at the hospital, it could mean his life
because he had a number of complications and allergic reactions. He
reported that when he removed his hearing aids at bedtime, he was
completely unable to hear, and that his wife could not leave him
alone at night because if a fire alarm went off in the building, or
the phone should ring because of an emergency, he would not be
aware of what was happening. He

- 6 -

indicated that when he took a shower he had to remove his hearing
aids and was again dependent on his wife. He claimed that driving
in a vehicle alone was dangerous, and that if one or both of the
hearing aid batteries stopped working he had to pull over and
replace it. He claimed that while traveling in a car, outside
noises were confusing sometimes and he could not always distinguish
from which direction a noise was coming or what the noise was. He
claimed that phone conversations with his aids were impossible and
he had to remove one of his two aids to listen. He indicated that
if he left one hearing aid out of his ear, he could not hear
things, such as the television or the radio.

In September 1998 the veteran failed to report for a VA
audiological examination.

In a supplemental statement of the case dated in October 1998, the 
RO continued the denial of a compensable rating for bilateral
hearing loss, and denied the veteran's request for an
extraschedular evaluation pursuant to 38 C.F.R. 3.321.

In a supplemental statement of the case dated in April 2000, the RO
considered both the old and revised rating criteria for evaluating
the veteran's bilateral hearing loss.

Analysis

The Board initially notes that the veteran's claim is well grounded
within the meaning of 38 U.S.C.A. 5107(a). That is, he has
presented a claim which is plausible. The Board is satisfied that
all relevant evidence has been properly developed and that no
further assistance is required to comply with the duty to assist as
mandated by 38 U.S.C.A. 5107(a).

Under the applicable criteria, disability evaluations are
determined by the application of a schedule of ratings which is
based on average impairment of earning capacity. 38 U.S.C.A. 1155;
38 C.F.R. Part 4. Separate diagnostic codes identify the various
disabilities. VA has a duty to acknowledge and consider all
regulations which are potentially applicable through the assertions
and issues raised in the record, and to explain the reasons and
bases for its conclusions. Schafrath v.

- 7 - 

Derwinski, 1 Vet. App. 589 (1991). These regulations include, but
are not limited to, 38 C.F.R. 4.1 and 4.2. 38 C.F.R. 4.1 requires
that each disability be viewed in relation to its history and that
there be emphasis upon the limitation of activity imposed by the
disabling condition. 38 C.F.R. 4.2 requires that medical reports be
interpreted in light of the whole recorded history, and that each
disability must be considered from the point of view of the veteran
working or seeking work. These requirements for evaluation of the
complete medical history of the claimant's condition operate to
protect claimants against adverse decisions base@d on a single,
incomplete or inaccurate report and enable VA to make a more
precise evaluation of the level of the disability and of any
changes in the condition.

The Court has noted a distinction between a veteran's
dissatisfaction with an initial rating assigned following a grant
of service connection, and a claim for an increased rating of a
service-connected condition. The Court held that the rule,
pertaining to claims for an increased rating, from Francisco v.
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to
compensation has already been established and an increase in
disability rating is at issue, the present level of disability is
of primary importance.") is not applicable to the assignment of an
initial rating for a disability following an initial award of
service connection. Rather, at the time of an initial rating,
separate ratings can be assigned for separate periods of time based
on the facts found-a practice know as "staged ratings". Fenderson
v. West, 12 Vet. App. 119 (1999).

The veteran contends that he should be entitled to a compensable
evaluation for his service connected bilateral hearing loss. His
bilateral hearing loss has been rated noncompensable pursuant to
Diagnostic Code 6100. The Board notes that, during the pendency of
this appeal, VA issued new regulations for evaluating diseases of
the ears, effective June 10, 1999. 62 Fed. Reg. 25,202-25,210 (May
11, 1999). The Court has held that, where laws or regulations
change after a claim has been filed or reopened and before
administrative or judicial process has been concluded, the version
most favorable to the veteran applies, unless Congress provided
otherwise or permitted the Secretary of Veterans Affairs to provide
otherwise md the Secretary has done so. Karnas v. Derwinski, 1 Vet.
App. 308 (1991).

8 -

The regulations noted above had not been published or become
effective at the time the RO issued its decision awarding a
noncompensable evaluation, or in the subsequent statement of the
case. Therefore, the regulations were not applied by the RO, and in
September 1999 the Board remanded this matter to the RO to consider
both the old and new regulations, which the RO accomplished in the
supplemental statement of the case dated in April 2000. Under
Karnas, the veteran is entitled to consideration under the criteria
in effect both before and after June 10, 1999, and to a decision
which reflects the criteria most favorable to him.

Under applicable criteria, organic loss of hearing acuity shall be
determined in accordance with the findings reported at audiometric
examinations. Evaluations of hearing impairment range from
noncompensable to 100 percent based on organic impairment of
hearing acuity as measured by the results of controlled speech
discrimination tests together with the average hearing threshold
level as measured by pure tone audiometry tests in the frequencies
1,000, 2,000, 3,000, and 4,000 cycles per second. To evaluate the
degree of disability from hearing impairment, both the old and the
revised rating schedule establish eleven auditory acuity levels
designated from Level I for essentially normal acuity through Level
XI for profound deafness. 38 C.F.R. 4.85, Diagnostic Codes 6100 to
6110; see also Lendemann v. Principi, 3 Vet. App. 345, 349 (1992).

The old provisions of 38 C.F.R. 4.86, only provided information
regarding the fact that the evaluations derived from the Rating
Schedule were intended to make proper allowance for improvement by
hearing aids. Currently, 38 C'.F.R. 4.86 addresses exceptional
patterns of hearing loss. The exceptional patterns addressed in
that section are when the pure tone threshold at 1000, 2000, 3000,
and 4000 Hertz is 55 decibels or more, or when the pure tone
threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or
more at 2000 Hertz.

Based on the February 1996 VA audiological evaluation, the
veteran's pure tone threshold scores compute to a Level III hearing
loss of the right ear and a Level I hearing loss of the left ear,
which warrants a 0 percent schedular evaluation for

- 9 -                                                             
   
bilateral hearing loss. On the July 1997 VA examination, the
veteran's pure tone thresholds computed to a Level II hearing loss
of the right ear and a Level II hearing loss of the left ear, which
warrants a 0 percent schedular evaluation for bilateral hearing
loss. Likewise, on the most recent VA examination in June 1998, the
veteran's pure tone thresholds computed to a Level II hearing loss
of the right ear and a Level I hearing loss of the left ear. The
scores for the right and left ears combined warranted a 0 percent
schedular evaluation for bilateral hearing loss.

The Board notes that although consideration of the revised 38
C.F.R. 4.86 with respect to the right ear puretone thresholds in
June 1998 would compute to a Level V hearing loss in that ear, that
score when combined with the score for the left ear would still
only warrant a 0 percent schedular evaluation. 38 C.F.R. 4.86,
4.87, Table VIa (effective June 10, 1999). Therefore, entitlement
to a compensable rating is not warranted by the evidence of record,
under either the old or the revised regulations. The Board has
carefully reviewed the medical records as well as the veteran's
contentions; however, the objective evidence as a whole does not
demonstrate greater disability than is recognized by the
noncompensable evaluation currently assigned under Diagnostic Code
6100.

The veteran also contends that he should be assigned an
extraschedular (compensable) evaluation pursuant to 38 C.F.R.
3.321(b). In exceptional cases where evaluations provided by the
rating schedule are found to be inadequate, an extraschedular
evaluation may be assigned which is commensurate with the veteran's
average earning capacity impairment due to the service-connected
disorder. 38 C.F.R. 3.321(b). However, the Board believes that the
regular schedular standards applied in the current case adequately
describe and provide for the veteran's disability level. There is
no evidence that the veteran has ever been hospitalized for
treatment of his hearing loss, nor does the record reflect marked
interference with employment. The veteran reported that when he
takes his hearing aids out, he is unable to hear questions asked of
him, as well as other noises in his environment. He also claimed he
was unable to talk on the phone with his hearing aides in. However,
the veteran has not submitted any evidence showing that these
conditions have interfered with employment. Hence, the Board finds
that there is

10 -

no evidence of any unusual or exceptional circumstances that would
take the veteran's case outside the norm so as to warrant an
extraschedular rating.

The Board has also considered whether the veteran is entitled to a
"staged" rating for his service-connected bilateral hearing loss,
as dictated in Fenderson, and finds that at no time since he filed
his claim for service connection has the service- connected
disorder warranted a compensable evaluation. Fenderson, supra.

ORDER

Entitlement to a compensable rating for bilateral hearing loss is
denied.

C. W. SYMANSKI
Member, Board of Veterans' Appeals



